Citation Nr: 1815234	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2017, the Board remanded this matter for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability was not manifest during service.  A hearing loss disability is not attributable to service.  An organic disease of the nervous system was not manifested in service or within the one-year presumptive period following service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran's representative has contended that the July 2014 VA examination was inadequate.  In consideration thereof, the case was remanded to obtain an addendum medical opinion.  As will be explained below, the addendum opinions are adequate.  Otherwise, the Board notes that neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that he has bilateral hearing loss due to noise exposure while in service.  He explains that he was stationed aboard an aircraft carrier where he worked in the bridge directly overlooking the flight deck and often went outside above the flight deck.  He reports that he was subjected to around the clock aircraft noise without the use of hearing protection.  See March 2014 Statement in Support of Claim.  The examiners have accepted and the Board accepts this report of noise exposure as credible.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As shown by the audiology results from the July 2014 VA examination, discussed below, the Veteran has a current bilateral hearing loss disability for VA purposes.  For service connection to be warranted, the current disability must have been incurred in service or otherwise be related to service.  See 38 C.F.R. § 3.303; Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In this case, a report of medical examination at entrance to service did not provide audiometric test results.  At separation from service, the audiological examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
0
0
LEFT
0
0
-5
0
5

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

After conversion to ISO units, the pure tone threshold results at separation from service were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
15
10
5
10
10

These results show the Veteran's hearing was normal at separation from service.

Post-service, a February 2014 examination report from a private audiologist showed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
25
25
LEFT
20
35
35
45
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear, using the Maryland CNC word list.  The audiologist found moderate sensorineural hearing loss at 8000 Hertz in the right ear, and mild to moderate sensorineural hearing loss from 1000 to 8000 Hertz in the left hear.  Left ear cochlear dysfunction was indicated and the audiologist stated "[e]missions suggest good cochlear outer hair cell function in the left ear, for most frequencies tested."  The audiologist concluded that the Veteran had unilateral sensorineural hearing loss and a retro cochlear lesion could not be ruled out for the left ear.  The audiologist stated in a February 2014 letter that the hearing loss measured at that time was difficult to attribute to noise exposure.

A July 2014 VA audiological examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
45
50
LEFT
40
40
45
55
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.

The examiner opined that the Veteran's bilateral hearing loss is not as least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the separation audiogram was normal and that the Veteran first noticed hearing loss roughly 10 years ago or so.

The Veteran disputed the examiner's report that the Veteran first noticed hearing loss roughly 10 years ago.  The Veteran clarified that he first sought treatment for the hearing loss roughly 10 years prior, but had noticed hearing loss since separation from service.

Upon remand by the Board, October 2017 and November 2017 addendum VA medical opinions were obtained.  The opinions still found that hearing loss was less likely than not due to noise exposure in service.  The examiner reasoned that hearing was completely within normal limits at the separation physical examination of 1964, with all thresholds at 15dB or below.  The examiner cited the opinion from the outside audiologist that current hearing loss is "difficult to attribute to noise exposure."  The examiner explained that despite the Veteran's reported noise exposure, there is no evidence that his current hearing loss is due to military noise.  The examiner further reasoned that there was significant asymmetry noted in the results, which points away from delayed onset hearing loss.

Based on a review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  The preponderance of the evidence shows that noise exposure did not cause hearing loss, and that an organic disease of the nervous system was not manifest in service or within the one year period following service.

In reaching this decision, the Board finds the October 2017 and November 2017 addendum VA medical opinions to be particularly probative.  Therein, the examiner found against a link between the Veteran's noise exposure and the current disability.  The Board finds particularly persuasive the reasoning that hearing loss was asymmetric and therefore, contrary to having been caused by noise exposure.  The Board is also persuaded by the private medical opinion which was skeptical that the current disability was due to noise exposure.

The Board finds the July 2014 VA examination combined with its addendum opinions to be adequate.  When reading the reports as a whole, they accurately take into account the Veteran's lay statements of onset, and provide adequate rationale.  The Board acknowledges that it is not acceptable for an examiner to base a negative opinion solely upon normal hearing on separation.  However, in this case the VA examiner also relied on other evidence including asymmetry of hearing loss.  

In support of the claim, the Veteran's representative cited a report regarding delayed onset hearing damage.  See February 2018 appellate brief.  The report appears to stand for the proposition that delayed onset hearing loss due to acoustic trauma is possible.  However, while the Board acknowledges that delayed onset hearing loss may happen, it would be too speculative to apply the report in this case, where the facts specific to the Veteran have not been reviewed by the report's author(s).  

Additionally, the representative explained that delayed onset hearing loss after acoustic trauma is accompanied by widespread and ongoing damage to the cochlear hairs and their nerves over time.  The evidence from the private audiologist that there was good cochlear outer hair cell function in the left ear contradicts the premise asserted by the representative.  The Board finds the examination findings specific to the Veteran to be more probative than the general possibility of delayed onset hearing loss due to acoustic trauma set forth in the appellate brief. 

The Veteran has reported that he noticed hearing loss since he left service.  He indicated he was treated for hearing loss ten or so years prior to the July 2014 VA examination.  The Board acknowledges that the Veteran is competent to report on symptoms that he can observe.  The Board finds, however, that the Veteran's lay statements are not competent as to whether any hearing loss within one year of service was manifest to a compensable degree as required by VA regulations.  Such a determination would require testing, which it does not appear the Veteran underwent, given he stated he did not seek treatment for hearing loss until approximately 2004.  See December 2014 Notice of Disagreement.  Since hearing loss was not manifest in service, or within the one-year presumptive period following service, the chronic disease presumptions, including continuity of symptomatology, of 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Veteran's claim that he always had hearing loss is afforded less weight than the objective medical evidence that his hearing was normal at separation from service.  Therefore, the evidence against the claim, namely the private and VA audiology opinions outweighs the Veteran's lay statements.  Accordingly, service connection is not warranted.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (2012); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


